Citation Nr: 1819105	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  97-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

(The Board addresses the issue of entitlement to service connection for a left shoulder disorder in a separate document being issued concurrently).  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to April 1988 and from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a March 2008 decision, the Board denied entitlement to service connection for a psychiatric disorder, to include PTSD.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the March 2008 decision, and remanded the case to the Board for action consistent with the terms of the JMR.

In April 2010 and July 2014, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further development.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The AOJ did not comply with July 2014 remand directives that instructed the AOJ to readjudicate the claim and issue a supplemental statement of the case (SSOC).  Since the remand, the Veteran submitted private treatment records not accompanied by a waiver of AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2017).  Further, VA added Social Security Administration and VA records to the claims file, and the Veteran was afforded a VA examination in March 2017.  As the AOJ did not readjudicate the claim, in accordance with prior remand directives, this violates Stegall v. West, 11 Vet. App.268 (1998).

Accordingly, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, the AOJ must readjudicate the claim on appeal.  If any benefit sought is not granted in full, the AOJ must furnish to the Veteran and his representative a SSOC and afford an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




